Exhibit 10.22

 

EXECUTION COPY

 

WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated
as of January 31, 2011, by and among GENERAL MARITIME CORPORATION, a Marshall
Islands corporation (the “Parent”), GENERAL MARITIME SUBSIDIARY II CORPORATION,
a Marshall Islands corporation (the “Borrower”), the Lenders party from time to
time to the Credit Agreement referred to below (the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent. Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement are
used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to an Credit Agreement, dated as of July 16, 2010 and amended on
September 29, 2010 and December 22, 2010 (as further amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and

 

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.            Waiver to Credit Agreement.

 

1.             Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.07 of the Credit Agreement through February 28, 2011 and
any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising therefrom
(the “Waiver”); provided that the Waiver shall cease to be of any force or
effect on the earlier of (x) February 28, 2011 and (ii) any failure by the
Parent to deliver Cash Flow Projections set forth in Section III(1)(B) below for
more than one Business Day after written notice thereof from the Administrative
Agent to the Parent, after which time the failure of the Parent to meet such
Minimum Cash Balance covenant shall constitute an immediate Event of Default
under the Credit Agreement without regard to this Third Amendment.

 

II.           Amendments to Credit Agreement.

 

1.             Section 9.02(i) of the Credit Agreement is hereby amended by
(x) inserting the text “(I)” immediately preceding the text “an officer’s
certificate” in the second proviso of said Section and (y) inserting the text
“and (II) at least three Business Days (or such other period as shall be agreed
by the Borrower and the Administrative Agent) prior written notice of the
proposed sale, lease or other disposition of a Mortgaged Vessel, which notice
shall set forth the expected closing date of such sale, lease or other
disposition and the date of the corresponding repayment of Loans and/or
reduction of Commitments” immediately preceding the semi-colon “;” at the end of
said Section.

 

--------------------------------------------------------------------------------


 

III.           Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Third
Amendment:

 

(A)    each of the Parent and the Borrower hereby represents and warrants that
(i) other than any Event of Default that has been disclosed by the Parent or any
of its Subsidiaries in writing to the Lenders prior to the date hereof, no
Default or Event of Default exists as of the Third Effective Date (as defined
below) after giving effect to this Third Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Third
Amendment Effective Date both before and after giving effect to this Third
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Third Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date), and

 

(B)    the Parent agrees to deliver, on the Third Amendment Effective Date and
by no later than Friday of each calendar week thereafter to and including
February 25, 2011, cash flow projections for the Parent and its Subsidiaries
(the “Cash Flow Projections”) for the 13-week period beginning on the calendar
week in which such Cash Flow Projections are due, which Cash Flow Projections
shall (i) be based on information available, and projections made, as of the
last Business Day of the immediately preceding calendar week and (ii) include a
variance report describing in reasonable detail the variance(s) in actual cash
flow from projected cash flow for the week ended on such last Business Day.

 

2.             This Third Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.

 

3.             This Third Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery of any
executed counterpart of this Third Amendment by telecopy or electronic mail by
any party hereto shall be effective as such party’s original executed
counterpart.

 

4.             THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

5.             This Third Amendment shall become effective on the date (the
“Third Amendment Effective Date”) when (i) the Parent, the Borrower, the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of pdf, facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
e-mail address: myip@whitecase.com); (ii) the Borrower shall have paid a
non-refundable cash fee of $10,000 to ITF International Transport Finance Suisse
AG and NIBC Bank N.V., each a Lender under the Credit Agreement, which fee shall
be earned by each such Lenders on the Third Amendment Effective Date and made
payable to the Administrative Agent for distribution to such Lenders; (iii) the
Borrower shall have paid to the Administrative Agent all outstanding fees and
expenses in connection with the Third Amendment (including, without limitation,
the fees and expenses of White & Case LLP); and (iv) the Administrative Agent
shall have received a copy of a valid waiver, in form and substance reasonably
satisfactory to the Administrative Agent, from the Required Lenders under and as
defined in each of (i) the 2008 Credit Agreement and (ii) the Credit Agreement,
dated as of October 4, 2010, among the Parent, Arlington Tankers Ltd., as
borrower, the lenders from time to time party thereto and Nordea Bank Finland
plc, New York Branch, as administrative agent (as amended from time to time to,
but not including, the date hereof), of the minimum cash balance covenants set
forth therein and any events of default arising therefrom, which waiver shall in
each case be effective in accordance with its terms.

 

6.             The Parent, the Borrower and each Subsidiary Guarantor as debtor,
grantor, pledgor or assignor, or in any other similar capacity in which the
Parent, the Borrower and each Subsidiary Guarantors grant liens or security
interests in their respective property or otherwise act as accommodation party
or guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party (after giving effect hereto) and (ii) to
the extent the Parent, the Borrower and each Subsidiary Guarantor granted liens
on or security interests in any of its property pursuant to any such Credit
Document as security for the Parent, the Borrower and each Subsidiary
Guarantor’s Obligations under or with respect to the Credit Documents, ratifies
and reaffirms such guarantee and grants of security interests and liens and
confirms and agrees that such security interests and liens hereafter secure all
of the Obligations as amended hereby. The Parent, the Borrower and each
Subsidiary Guarantor hereby consents to this Third Amendment and acknowledges
that each of the Credit Documents remains in full force and effect and is hereby
ratified and reaffirmed. Except as otherwise provided herein, the execution of
this Third Amendment shall not operate as a waiver of any right, power or remedy
of the Administrative Agent or the Lenders, constitute a waiver of any provision
of any of the Credit Documents or serve to effect a novation of the Obligations.

 

7.             From and after the Third Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby on the Third Amendment Effective Date.

 

*      *      *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY II CORPORATION

 

 

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

Brian Kerr

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

By executing and delivering a copy hereof, each Subsidiary Guarantor hereby
acknowledges and agrees that all Guaranteed Obligations of the Subsidiary
Guarantors shall be fully guaranteed pursuant to the Subsidiaries Guaranty and
shall be fully secured pursuant to the Security Documents, in each case in
accordance with the respective terms and provisions thereof. Each of the
undersigned, each being a Subsidiary Guarantor under, and as defined in, the
Credit Agreement referenced in the foregoing Third Amendment, hereby consents to
the entering into of the Third Amendment and agrees to the provisions thereof.

 

 

 

Acknowledged and Agreed by:

 

 

 

GMR ATLAS LLC

 

GMR HERCULES LLC
GMR MANIATE LLC
GMR POSEIDON LLC
GMR ULYSSES LLC
GMR ZEUS LLC

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

Brian Kerr

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

 

Individually and as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name:

Martin Lunder

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Gerald E. Chelius, Jr.

 

 

Name:

Gerald E. Chelius, Jr.

 

 

Title:

SVP Credit

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

DnB NOR Bank ASA

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name:

Nikolai A. Nachamkin

 

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Cathleen Buckley

 

 

Name:

Cathleen Buckley

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

CITIBANK N.A.

 

 

 

 

 

By:

/s/ Michael Parker

 

 

Name:

Michael Parker

 

 

Title:

Industry Head, Global Shipping & Logistics

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG

 

 

 

 

 

By:

/s/ Ralf Pabst

 

 

Name:

Ralf Pabst

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Alexander Schaffert

 

 

Name:

Alexander Schaffert

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL
MARITIME SUBSIDIARY II CORPORATION, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

NIBC Bank N.V.

 

 

 

 

 

By:

/s/ Robert Jan Souge

 

 

Name:

Robbert Jan Souge

 

 

Title:

Director

 

 

 

By:

/s/ Maurice Wijmans

 

 

Name:

Maurice Wijmans

 

 

Title:

Director

 

--------------------------------------------------------------------------------